ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Interaction Research Institute, Inc.            ) ASBCA No. 61505-ADR
                                                  )
  Under Contract No. 000000-00-0-0000             )

  APPEARANCE FOR THE APPELLANT:                      Ms. Barba B. Affourtit
                                                      Vice President

  APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     John Torresala, Esq.
                                                     Erin L. Hernandez, Esq.
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: September 29, 2021



                                               KENNETH D. WOODROW
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 61505-ADR, Appeal of
Interaction Research Institute, Inc., rendered in conformance with the Board’s Charter.

      Dated: September 29, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals